Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-15, and 17-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, it contains allowable subject matter when the claim is taken as a whole.  Claim 1 is a representative claim for claims 9 and 17 which contain the same allowable subject matter when the claims are taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
	1. A method of memory mirroring in an information handling system (IHS), the method comprising: 
detecting, via a memory controller, at least one uncorrectable data error (UCDE) in one of a first memory device and a second memory device, the memory controller in communication with the first memory device via a first memory channel, the memory controller further in communication with the second memory device via a second memory channel, the second memory device containing a mirrored copy of data stored on the first memory device, each of the first and the second memory device comprising a UCDE event counter that tracks a number of UCDE events that have occurred within a respective one of the first and the second memory channel, the UCDE event counter initially set to zero during booting of the IHS, each of the first and the second memory devices being a volatile Dual Inline Memory Module (DIMM) having at least one dynamic random access memory (DRAM) device with a plurality of separately addressable pages of data, the first memory channel being a primary memory channel and the second memory channel being a backup memory channel for enabling mirroring of data stored in the first DIMM; 
in response to detecting the at least one UCDE in the first memory device during a read operation: 
retrieving a first UCDE event counter that tracks the number of UCDE events that have occurred generally with the first memory device; 
retrieving a first UCDE event threshold corresponding to a maximum number of allowed UCDE events for the first memory device; 
determining if the first UCDE event counter is greater than the first UCDE event threshold; and 
in response to determining that the first UCDE event counter is not greater than the first UCDE event threshold: 
processing a first received read operation that triggered detection of the UCDE by reading associated data from the second memory device via the second memory channel; 
initiating processing of at least one subsequent read operation, following the first received read operation, by first forwarding the at least one subsequent read operation to the Atty Doc. No. 111431.01-2-second memory device via the second memory channel for processing rather than to the first memory device via the first memory channel; 
in response to detecting a later UCDE in the second memory device during processing of the at least one subsequent read operation at the second memory device, switching back to first reading data from the first memory device via the first memory channel and forwarding the at least one subsequent read operation to the first memory device for processing; and 
continuing writing of data both to the first memory device via the first memory channel and to the second memory device via the second memory channel to create a mirror of the data at a time of writing the data to the first memory device, wherein the memory controller continues to provide redundant, mirrored memory operations via the first and second memory channels after one or more UCDEs have been detected and switches the memory channel used to process reads between the first and second memory channel in response to each detection of a UCDE, as long as a total number of UCDEs at a corresponding one of the first and the second memory device does not exceed a respective UCDE event threshold.

Dependent claims 2-7, 10-15, and 18-22 are allowable based on the virtue of dependency of allowable claims 1, 9, and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (US 20190163557 A1, US 20180157565 A1, US 20200210108 A1, US 20180034485 A1). The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190163557 A1: As disclosed herein, the error determination module 102 may determine whether the error location 110 maps to a volatile memory region. In this regard, the SMI handler responsible for error handing may subsequently map the address corresponding to error, and determine if the address maps to the memory range set aside for NVDIMM-SW configuration. For example, the SMI handler may determine that the address corresponding to the error is 175120. From this address, the SMI handler may determine the DIMM number (e.g., DIMM-0, DIMM-1, etc.). Based on the determined 
US 20180157565 A1: Once the registers have been polled to determine the cause of the failure at block 522, if the maximum number of polling intervals are exceeded at block 512, or if the memory scrub detects uncorrectable errors at block 520, process flow proceeds to block 524. At block 524, the operating system may be informed of the failure of a previously completed backup operation. At block 526, the operating system may choose another media target for the backup. The memory is then returned to the control of the operating system, e.g., via the memory controller, at block 528. At block 
US 20200210108 A1: The memory manager 125 can include a set of management tables 130 configured to maintain various information associated with one or more component of the managed memory device 110 (e.g., various information associated with a memory array or one or more memory cells coupled to the memory controller 115). For example, the management tables 130 can include information regarding block age, block erase count, error history, error parameter information, or one or more error counts (e.g., a write operation error count, a read bit error count, a read operation error count, an erase error count, etc.) for one or more blocks of memory cells coupled to the memory controller 115. In certain examples, if the number of detected errors for one or more of the error counts (e.g., an error parameter) is above a threshold (e.g., an allowable error threshold), the bit error can be referred to as an uncorrectable bit error. The management tables 130 can maintain a count of correctable or uncorrectable bit errors, among other things.
US 20180034485 A1: In the event that data from read 604 is uncorrectable or the determined number of errors 605 exceeds a specific threshold, the closed block may be marked as a "weak block" and the retention time threshold is reduced, in one embodiment halved, the endurance threshold is reduced, in one embodiment halved and the block read threshold is reduced, in one embodiment halved for subsequent steps 605-607 on the weak block. Alternatively, the closed block may be marked as a bad block.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.N.P./Examiner, Art Unit 2114        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114